EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey S. Findlay on 23 June 2022.
The application has been amended as follows:

X) Claim 17 has been amended in the following manner:
Claim 17 (Amendment): A method [[ ]] comprising administering a pharmaceutical preparation comprising a plurality of nanoparticles to [[ ]] a subject via inhalation or aerosol delivery, wherein the nanoparticles contain a drug, wherein the drug [[ ]] consists of an α-Klotho protein or is a nucleic acid encoding a protein consisting of α-Klotho; wherein the subject has [[ ]] a lung disease which is an acute lung injury (ALI) or acute respiratory distress syndrome (ARDS), and wherein the lung disease is characterized by oxidative damage or oxidative stress.

X) Claims 18-19 have been cancelled without prejudice or disclaimer.



X) Claim 20 has been amended in the following manner:
Claim 20 (Amendment): The method of claim 17, wherein the disease is an acute lung injury.

X) Claims 21-33 have been cancelled without prejudice or disclaimer.

X) Claim 34 has been allowed without further amendment.

X) Claim 35 has been allowed without further amendment.

X) Claim 36 has been allowed without further amendment.

X) Claim 37 has been allowed without further amendment.

X) Claim 38 has been allowed without further amendment.

X) Claim 39 has been allowed without further amendment.

X) Claim 40 has been allowed without further amendment.

X) Claim 41 has been allowed without further amendment.

X) Claim 42 has been allowed without further amendment.

X) Claim 43 has been cancelled without prejudice or disclaimer.

X) Claim 44 has been allowed without further amendment.

X) Claim 45 has been cancelled without prejudice or disclaimer.

See the next page for reasons for allowance.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Mohammadi Reference: As relevant art, the examiner cites Mohammadi et al. (US 2017/0226172 A1), which was cited previously in the file record. Mohammadi et al. (hereafter referred to as Mohammadi) is drawn to specific fusion proteins, as of Mohammadi, title and abstract. Mohammadi provides various teachings relating to the α-klotho protein. Specifically, the α-klotho protein appears to be involved in the binding to various FGF (fibroblast growth factor) proteins, as of at least paragraph 0097 of Mohammadi. Nevertheless, the therapeutic agent administered by Mohammadi is a fusion protein of a fibroblast growth factor fused to a heterologous amino acid sequence, not α-klotho protein. As such, while Mohammadi provides teachings of the role of α-klotho in disease, nothing in Mohammadi would have motivated the skilled artisan to have administered α-klotho protein to a subject suffering from an acute lung injury on an acute respiratory distress syndrome characterized by oxidative damage or oxidative stress.
Ravikumar Reference – Disqualified Due to AIA  35 U.S.C. 102(b)(1)(A): Also as relevant, the examiner cites Ravikumar et al. (American Journal of Physiological Lung Cellular and Molecular Physiology, Vol. 307, 2014, pages L566-L575), which was cited previously in the prosecution history. Ravikumar et al. (hereafter referred to as Ravikumar) teaches that α-klotho protects against oxidative damage in pulmonary epithelia, as of Ravikumar, page L566, title. Ravikumar teaches that systemic elevation of α-klotho alleviated oxidative damage in acute hyperoxic lung injury, as of Ravikumar, sentence bridging page L571 and L572. Nevertheless, Ravikumar is disqualified as prior art in view of an exception under AIA  35 U.S.C. 102(b)(1)(A). See the declaration submitted on 17 June 2020 and the section entitled “Withdrawn Rejections” in the office action on 2 July 2020. Relevant text from the office action on 2 July 2020 is reproduced below.
In the previous office action on 17 March 2020, the examiner rejected the instant claims on the grounds of 35 U.S.C. 103. In all of the examiner’s rejections, the examiner rejected the instant claims over Ravikumar et al. (American Journal of Physiological Lung Cellular and Molecular Physiology, Vol. 307, 2014, pages L566-L575). These rejections have been withdrawn in view of the declaration submitted to the file record on 17 June 2020.
The examiner notes that the instant application has an earliest effective filing date on 9 July 2015. This is the filing date of provisional application 62/190,591, which appears to adequately support the instant application in the manner required by 35 U.S.C. 112(a). In contrast, Ravikumar was published on 25 July 2014. This is less than a year earlier than the earliest effective filing date of the instant application.
MPEP 2155.01(a) states the following and is reproduced in part below.

AIA  35 U.S.C. 102(b)(1)(A)  provides that a grace period disclosure shall not be prior art to a claimed invention under AIA  35 U.S.C. 102(a)(1)  if the disclosure was made by the inventor or a joint inventor. An applicant may show that a disclosure was made by the inventor or a joint inventor by way of an affidavit or declaration under 37 CFR 1.130(a)  (an affidavit or declaration of attribution). See In re Katz, 687 F.2d 450, 455, 215 USPQ 14, 18 (CCPA 1982) and MPEP § 718. Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982). However, a mere statement from the inventor or a joint inventor without any accompanying reasonable explanation may not be sufficient where there is evidence to the contrary.

In this case, the declaration includes the required statement of the joint inventors as well as a reasonable explanation of the presence of additional authors in the Ravikumar publication. As there does not appear to evidence that is contrary to the assertions in the declaration, the declaration is understood to be sufficient to overcome the previously applied obviousness rejections.
The examiner also notes that the instant specification discloses the Ravikumar reference. See page 43 of the instant specification. The examiner notes that admissions in the instant specification can constitute prior art. See MPEP 2129(I & II). These sections of the MPEP indicate that a statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. However, in this case, the specification does not appear to admit that the Ravikumar reference is by another. Where the inventor continues to improve upon his own work product, his foundational work product should not, without a statutory basis, be treated as prior art solely because he admits knowledge of his own work. It is common sense that an inventor, regardless of an admission, has knowledge of his own work. See MPEP 2129(I), end of first paragraph. As such, Ravikumar is not considered to be admitted prior art in the manner set forth in MPEP 2129(I & II), and the rejections over Ravikumar have not been maintained on the grounds that Ravikumar is admitted prior art.
Rakugi Reference: The examiner notes Rakugi et al. (Endocrinology, Vol. 31, 2007, pages 82-87), which was previously cited on the PTO-892 on 27 July 2021. Rakugi et al. (hereafter referred to as Rakugi) is drawn to the anti-oxidative effect of klotho, as of Rakugi, page 82, title and abstract. However, Rakugi actually appears to be drawn to comparing normal mice against mice who have been genetically manipulated such that their klotho gene is inoperative. Rakugi found that the thus-genetically manipulated mice experience premature aging, as of Rakugi, page 82, right column, top paragraph. Rakugi also found that administration of the klotho protein to cultured cells reduced hydrogen peroxide induced apoptosis, as of Rakugi, page 86, left column, second full paragraph.
However, nothing in Rakugi would have motivated the skilled artisan to have administered α-klotho via inhalation to have treated a lung disease or lung injury. This is at least because Rakugi does not mention the lung, or administration via inhalation or via the pulmonary pathway. In fact, Rakugi does mention bodily organs in which α-klotho is generally found, and these appear to be the distal renal tubules, brain choroids plexus, and testis, as of Rakugi, page 83, left column, top four lines. As such, to the extent that the teachings of Rakugi would have motivated the skilled artisan to have administered α-klotho to a subject, the skilled artisan would have been motivated to have targeted the above-mentioned organs rather than the lungs.
Saito Reference: As relevant prior art, the examiner cites Saito et al. (Biochemical and Biophysical Research Communications, Vol. 276, 2000, pages 767-772), which was previously cited in the office action on 27 July 2021. Saito et al. (hereafter referred to as Saito) is drawn to gene delivery of a gene encoding klotho, as of Saito, page 767, title and abstract. Said gene delivery can (1) ameliorate vascular endothelial dysfunction, (2) increase nitric oxide production, (3) reduce elevated blood pressure, and (4) prevent medial hypertrophy and perivascular fibrosis, as of Saito, page 767, abstract. Said gene delivery of klotho can also protect against endothelial dysfunction, as of Saito, page 767, title.
The conclusion of Saito appears to be that klotho gene therapy is a potentially viable and novel therapeutic strategy for preventive treatment of atherosclerotic cardiovascular disease, as of Saito, paragraph bridging pages 771-772. This conclusion would likely have motivated to the skilled artisan to have administered said klotho gene therapy systemically such that the gene therapy vector would have ended up in the heart or circulatory system. The skilled artisan would have been unlikely to have been motivated to have administered klotho via inhalation for local effect in the lung to treat lung disease or lung injury.
The examiner notes that Saito teaches that klotho suppresses pulmonary emphysema in mice, as of Saito, page 767, left column, abstract, page 767, right column, first paragraph, and page 771, left column, paragraph entitled “klotho Regulates Endothelial Function.” However what Saito actually teaches is the following, as of page 771, left column, relevant text reproduced below.

    PNG
    media_image1.png
    183
    718
    media_image1.png
    Greyscale

The examiner best understands the above-reproduced statement to indicate that an organism whose klotho gene is “disrupted” is subject to various diseases including pulmonary emphysema. Saito uses the term “disrupted” to refer to a mouse (or other laboratory animal) who has been genetically modified to have a deficiency in the klotho gene, as of Saito, page 771, left column, paragraph entitled “klotho Regulates Endothelial Function.” This statement may have motivated the skilled artisan to have administered klotho to a knockout or knock-down mouse whose klotho gene is deficient due to genetic engineering to “knock out” the klotho gene. However, it would not have motivated the skilled artisan to have administered klotho gene to a subject who has normal klotho gene expression but suffers from pulmonary emphysema for a different reason, such as cigarette smoke. This is at least because a teaching to restore the levels of klotho to from “deficient” to “normal” in order to treat a disease is not a motivation for the skilled artisan to have increased the levels of klotho from “normal” to “above normal” in order to treat a disease. Furthermore, as best understood by the examiner, pulmonary emphysema is not an acute lung injury caused by oxidative damage or stress and is not an acute respiratory distress caused by oxidative damage or stress – this is explained in greater detail below. Furthermore, even if, purely en arguendo, normal pulmonary emphysema were to have been caused by oxidative damage or stress, the same cannot be said for a knockout mouse whose pulmonary emphysema was caused by genetic engineering to knock out the klotho gene rather than oxidative damage or stress.
The examiner provides the following analogy to better explain this position. The examiner notes that cystic fibrosis is a well-known genetic disorder that affects the lungs. Cystic fibrosis is caused by defects in the cystic fibrosis conductance regulator (CFTR) gene encoding the CFTR protein. In order to treat cystic fibrosis, gene therapy for administration of the CFTR gene has been researched; this would be used in order to render CFTR protein levels to be normal rather than deficient in individuals with cystic fibrosis. However, the fact that CFTR therapy is used to treat disease in patients with deficient CFTR genes does not provide motivation for the skilled artisan to have used CFTR therapy to have treated patients with normal CFTR genes who have lung diseases other than cystic fibrosis.
Similarly, that Saito teaches using klotho protein and/or gene therapy to treat mice whose klotho genes have been damaged does not provide motivation for the skilled artisan to have administered klotho to a patient with normal klotho function but with a disease other than atherosclerotic cardiovascular disease, as specifically pointed out by Saito. Atherosclerotic cardiovascular disease differs from the acute lung injury or acute respiratory distress syndrome caused by oxidative damage or oxidative stress recited by the instant claims. Additionally, the skilled artisan would have been motivated to have administered klotho systemically rather than by inhalation or aerosol delivery in order to have treated atherosclerotic cardiovascular disease. As such, Saito does not provide motivation for the skilled artisan to have carried out the claimed method.
Additionally, Saito differs from the claimed invention because the claims require an α-klotho protein or nucleic acid encoding α-klotho, whereas Saito is drawn to klotho generically and does not specify α-klotho (as opposed to β-klotho or γ-klotho).
Kuro-o Reference: As an additional relevant reference that has not been previously cited, the examiner cites Kuro-o et al. (Nature, Vol. 390, 1997, pages 45-51). Kuro-o et al. (hereafter referred to as Kuro-o) is reference #1 cited in the Saito reference, e.g. as of Saito, page 771, left column, which was reproduced above. Kuro-o et al. (hereafter referred to as Kuro-o) is drawn to a gene referred to as klotho, which has been identified in the suppression of several ageing phenotypes, as of Kuro-o, page 45, title and abstract. Kuro-o determined this by making a transgenic mouse with an insertional mutation of a transgene, as of Kuro-o, page 45, left column, wherein said mutation results in very little transcription of the klotho gene, as of Kuro-o, page 48, right column, third paragraph in section entitled “Cloning of the klotho gene.” Kuro-o teaches various diseases caused by a mouse mutated in this manner, and these diseases include a short lifespan, infertility, arteriosclerosis, skin atrophy, osteoporosis and emphysema, as of Kuro-o, page 45, abstract. With regard to emphysema, Kuro-o teaches the following, as of page 47, left column, third paragraph, reproduced below with various words highlighted by the examiner.

    PNG
    media_image2.png
    253
    764
    media_image2.png
    Greyscale

Nothing in the above-reproduced text appears to indicate the emphysema in the above-reproduced mice can be considered to be characterized by oxidative damage or oxidative stress. As such, the teachings of Kuro-o appear would have motivated the skilled artisan to have administered klotho or klotho gene therapy to a patient who has a genetic mutation causing the klotho gene to fail to operate properly. However, the teachings of Kuro-o do not appear to have motivated the skilled artisan to have administered the klotho or klotho gene therapy to a patient whose klotho gene is not mutationally damaged but whose lung disease is caused by oxidative damage or oxidative stress rather than klotho gene mutation.
Additionally, Kuro-o differs from the claimed invention because the claims require an α-klotho protein or nucleic acid encoding α-klotho, whereas Kuro-o is drawn to klotho generically and does not specify α-klotho (as opposed to β-klotho or γ-klotho).
Emphysema and Acute Lung Injury Appear to be Different Conditions: The examiner notes Mouded et al. (American Journal of Respiratory Cell and Molecular Biology, Vol. 41, 2009, pages 407-414), which is cited on the PTO-892 attached to this communication. Mouded et al. (hereafter referred to as Mouded) is entitled “Epithelial Cell Apoptosis Causes Acute Lung Injury Masquerading as Emphysema.” The title indicates that acute lung injury and emphysema are different conditions. As such, even if, purely en arguendo, the prior art provided motivation for the skilled artisan to have administered α-klotho or gene therapy thereof to a patient suffering from pulmonary emphysema, this motivation would not likely have extended to administering α-klotho or gene therapy thereof to a patient suffering from acute lung injury because acute lung injury is a different condition as compared with emphysema.
Glass Reference: As an additional relevant reference, the examiner cites Glass et al. (US 2009/0192087 A1), which was previously cited as of the PTO-892 mailed on 22 June 2022. Glass et al. (hereafter referred to as Glass) is drawn to methods and compositions using klotho-FGF fusion polypeptides, wherein the term “FGF” is understood to refer to fibroblast growth factor, as of Glass, title and abstract. Glass suggests administration via inhalation, as of Glass, paragraph 0123.
Nevertheless, the instant claims require that the drug consists of an α-Klotho protein or is a nucleic acid encoding a protein consisting of α-Klotho. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.03(II). This “consisting of” limitation excludes the FGF fusion protein of Glass, because the FGF fusion protein of Glass is an element or ingredient that is a drug and is not specified in the claim.
The examiner clarifies that the “consisting of” language excludes only drugs that are not specified by the claim. It does not exclude excipients not specified by the claim. For example, the decellularized extracellular matrix in claim 34 is not a drug because its function is to mask the particle from the immune system, not to deliver the therapeutic effect itself. As such, the decellularized extracellular matrix of claim 34 is not excluded by the “consisting of” language recited by claim 17. Similarly, the subject matter in claims 37-38 are excipients, not drugs, and are not excluded by the “consisting of” language in claim 17.
112 Rejection Withdrawn: The previously applied rejection on the grounds of lack of enablement, as of the office action on 4 March 2022, has been withdrawn in view of the claim amendments. As the claims no longer require treating a lung disease, the previously presented grounds for rejecting the instant claims due to lack of enablement is no longer applicable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612